Case 17-03056        Doc 114       Filed 11/29/18 Entered 11/29/18 15:37:25                   Desc Main
                                    Document     Page 1 of 1


                  UNITED STATES BANKRUPTCY COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
 In Re: Christopher Dee Cotton          )
        Allison Hedrick Cotton          )            Case No.: 14-30287
                                        )            Chapter 13
                           Debtor(s)    )            Adversary Proceeding No.: 17-3056
                                        )
                           Plaintiff    )
 vs.                                    )
                                        )
                                        )
                           Defendant(s) )

                             Notice of Transcript Filing
               and of Deadlines Related to Restriction and Redaction
 PLEASE TAKE NOTICE that a Transcript from the hearing held on 10/24/18 in the above-named
 case has been filed on 11/29/18.

 If you object to the entry of the un-redacted transcript, you will need to file with the court a Notice
 of Intent to Request for Redaction within seven (7) days of entry of the transcript. Within twenty-
 one (21) calendar days of filing of the transcript to the clerk, a Notice of Redaction with a specific
 request for redaction noting the page numbers and line numbers where redaction is required.

 Pursuant to Bankruptcy Rule 9037(a) Personal data identifiers include: social security numbers
 (or taxpayer identification numbers) to the last four digits; financial account numbers to the last
 four digits; individuals known to be minor children to the initials; and dates of birth. The notice
 must indicate the location of the personal data identifiers, including the page and paragraph
 numbers of the transcript where the personal data identifiers are located.

 NOTICE IS FURTHER GIVEN that remote public access to the transcript is restricted for 90-days
 after filing. The transcript may be viewed at the Bankruptcy Clerk’s Office. During this time period
 if you wish to obtain a copy of the transcript please contact the following transcriber:

 Irene Watson, Access Transcripts, LLC at 10110 Youngwood Lane, Fishers IN 46038
 (855) USE ACCESS

 At the end of the 90-day restriction period, if a redacted version of the transcript is NOT filed and
 if there are no redaction documents or motions linked to the transcript, the un-redacted version
 will be made available via remote electronic access and at the public terminal for viewing and
 printing.

 Dated:   11/29/18                                           Steven T. Salata
